DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a process.
Group II, claim(s) 6-10, drawn to an apparatus.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of that noted below, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zollinger et al. (US 2016/0074964 A1).  
Zollinger discloses:
A device for monitoring the process for a welding seam formed by means of collision welding, having 
a welding unit (5) [laser unit (350); figures 12-13] for accelerating and welding a first joining partner (1) and a second joining partner (2) by an introduction of energy to form the welding seam, 
[components (1362-1374); 0056], which measures in a time-resolved manner, having at least one detector (19, 20, 24) [components (1362-1366); 0056] for detecting a light flash generated during the welding between the first joining partner (1) and the second joining partner (2), and 
an analysis unit (16) [controller (1305)] for determining an actual value of a beginning of the light flash, a duration of the light flash, an intensity of the light flash, and/or an intensity distribution over time of the light flash, and for comparing the respective determined actual value to a respective target value of the beginning of the light flash, the duration of the light flash, the intensity of the light flash, and/or an intensity distribution over time of the light flash, wherein the analysis unit (16) is configured to classify the weld seam as qualitatively adequate only if a maximum deviation of the actual value from the target value is maintained [0113, 0114, 0115, 0152].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARLOS J GAMINO/Examiner, Art Unit 1735                        

/ERIN B SAAD/Primary Examiner, Art Unit 1735